Citation Nr: 1531364	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for status post aortic valve replacement.

2.  Whether new and material evidence has been received to reopen a claim for headaches.

3. Entitlement to service connection for status post aortic valve, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for sleep problems.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued a previous denial of service connection for status post aortic valve, and reopened and then denied a claim for service connection for headaches, as well as claims for service connection for sleep problems and TDIU, respectively.  

The Board notes that although the Veteran claims to have submitted a VA 9 Substantive Appeal in response to the Statement of the Case (SOC) dated September 2005, which included the issue of service connection for status post aortic valve replacement, no VA 9 was ever received by VA.  In January 2009, VA received a statement from the Veteran that he had submitted a VA Form 9 Substantive Appeal for the September 2005 SOC.  VA responded that it never received this VA 9, and requested that the Veteran provide a copy of the VA Form 9 submitted as well as the date stamped transmission, which serves as proof of receipt by the VA regional office.  The Veteran failed to do so, and instead in July 2008 submitted a new claim for service connection for a heart condition, indicating that he intended to pursue a new claim, rather than an appeal based on the VA 9 he contends he sent in.  Therefore, as will be explained further below, the January 2005 rating decision upon which the September 2005 SOC was based became final.  
The Board also notes that in December 2013, the agency of original jurisdiction issued a rating decision for a temporary evaluation of 100 percent, and an evaluation of 30 percent thereafter.  In correspondence in October 2014, within a year of the rating decision, the Veteran submitted a Notice of Disagreement (NOD) stating he would like to appeal the decision and all issues arising out of it, to include entitlement to the thirty percent disability rating.  Typically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a December 2014 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

The Board also notes that although the Veteran did not submit an official VA Form 9 Substantive Appeal for the issues of headaches, sleep problems, and TDIU, in October 2014 the Veteran's representative submitted an appeal in lieu of a Form 9, expressing the desire to appeal the issues.  Accordingly, the issues are before the Board.  

The issues of reopening claims for service connection a back disability, a bilateral ankle disability and hypertension have been raised by the record in a September 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for status post aortic valve, headaches, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2005, the RO denied the Veteran's claim for service connection for status post aortic valve replacement.

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for status post aortic valve replacement.

3.  In an unappealed decision, dated in January 2005, the RO denied the Veteran's claim for service connection for headaches.

4.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 2005 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

5.  A disability characterized by sleep problems distinct from opioid dependence or service-connected PTSD has not been shown by the competent evidence of record at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The January 2005 decision that denied the Veteran's claim for service connection for status post aortic valve replacement is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence having been received, the claim for service connection for status post aortic valve replacement is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The January 2005 decision that denied the Veteran's claim for service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

4.  New and material evidence having been received, the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5.  Sleep problems were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - New and Material Evidence

With respect to the claims for new and material evidence for service connection for status post aortic valve replacement and headaches, the Board is reopening the service connection claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeals in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



Duties to Notify and Assist - Service Connection for Sleep Problems

In correspondence dated in June 2010, prior to the September 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured. 

Regarding his claimed sleep problems, the Veteran has not been afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the Veteran's claimed sleep problems because there is no competent evidence, as will be explained below, that the Veteran has a separate diagnosed condition, or that this condition was incurred in service.  Thus, remand for a VA examination is not necessary.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined to testify before a Veterans Law Judge.  Therefore, the duties to assist have been met. 

New and Material Evidence

The Board is required to address this particular issue (e.g., the new and material claims) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

New and Material Evidence - Status Post Aortic Valve Replacement 

In January 2005, the Veteran's claim for service connection for status post aortic valve replacement was denied because there was no evidence of an event in service to which aggravation could be attributed.  Evidence of record at the time of that decision included records from the Mobile Infirmary Medical Center showing a current diagnosis of status post aortic valve replacement; and a November 2004 VA examination. 

The Veteran submitted a timely Notice of Disagreement in February 2005 and was issued a Statement of the case in September 2005.  The Veteran; however, never submitted a VA Form 9 Substantive Appeal, as was explained above.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the January 2005 decision became final.

In July 2008, the Veteran contacted VA and indicated intent to reopen his previously denied claim.  In February 2009, the RO denied the claim, finding that no new and material evidence had been submitted.  The Veteran filed a timely appeal.  

Since the January 2005 Rating Decision, evidence submitted includes medical evidence from Social Security records; other private medical records, and a January  2011 statement by the Veteran that he wished to filed for service connection for a heart condition due to his PTSD and that he had suffered a heart attack recently, which he claimed was a result of stress due to PTSD. 

Although this theory that the Veteran's heart condition was aggravated by stress from PTSD was not discussed in the January 2005 decision, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for status post aortic valve replacement.

Assuming the credibility of the evidence above for the sole purpose of determining whether new and material evidence has been received, the above evidence is new, as it came into existence after the issuance of the January 2005 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between the Veteran's service-connected PTSD disability and aggravation of his heart condition, an element of service connection that was previously unsubstantiated.  

New and material evidence having been received, reopening of the previously denied claim of service connection for status post aortic valve replacement is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.
New and Material Evidence - Headaches

In January 2005, the Veteran's claim for service connection for  headaches was denied because although there was evidence of current treatment for headaches, no evidence was submitted that showed treatment in service or that the condition occurred or was caused by service.  Evidence of record at the time of that decision included October 2001 records from Monroe County Hospital noting the Veteran was having a lot of headaches and that after he started Tenormin for six weeks they cleared up, as well as other treatment records showing complaints of chronic headaches.  The Veteran did not appeal the denial, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the January 2005 decision became final.

In June 2010, the Veteran contacted VA and indicated intent to reopen his previously denied claim.  In September 2010, the RO reopened the claim, finding that new and material evidence had been submitted, but denied the merits of the claim.  The Veteran filed a timely appeal.  

Since the January 2005 Rating Decision, evidence submitted includes records from Social Security; private treatment records showing chronic headaches; and a May 2010 statement by the Veteran that he had bad headaches due to not sleeping and because he had nightmares and was always depressed.  In a June 2010 statement the Veteran stated that he had bad headaches due to his sleeping problems and that he was unable to work due to his PTSD.  

The Veteran now states that his headaches are secondary to his service-connected PTSD.  Although this theory was not discussed in the January 2005 decision, a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for headaches. 

The evidence in the May and June 2010 statements supports a new theory of causation and accordingly raises a reasonable possibility of substantiating the claim, and is material.  The Veteran's statements are presumed credible and are not merely cumulative or redundant of other evidence of record.  Therefore, the claim is reopened.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  

New and material evidence having been received, reopening of the previously denied claim of service connection for headaches is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claims.

Analysis- Service Connection for Sleep Problems

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the instant case, the Veteran's service treatment records are negative for any sleep problems in service.  

April 2004 private treatment records note that the Veteran slept well but felt fatigued all the time; and that he snored but did not stop breathing during sleep.  

In October 2009, private medical records from a detoxification program the Veteran entered noted opiate dependence, evidenced by sleep disturbance.  

An August 2010 VA examination noted that the Veteran's opioid abuse was clearly distinct and independent from his diagnosis of PTSD.  The examiner further stated that the Veteran's opioid abuse would be affecting his mood as well as some other factors including sleep disturbance. 

In December 2013, the Veteran was seen for a VA psychiatric examination.  The Veteran said that his sleep is disturbed by racing thoughts.  The examiner noted that the Veteran had more than one mental disorder, and that depression and poor sleep could be ascribed to opioid abuse, while sad, intrusive thoughts were ascribed to the Veteran's service-connected PTSD.  The Veteran also stated that he was in the process of being tested for sleep apnea, but had no current diagnosis of apnea. 

Multiple VAMC treatment records note the Veteran's sleep problem within the context of his PTSD and his PTSD treatment, including August 2013 and August 2014 PTSD-related psychotherapy pertaining grounding techniques when awakening from nightmares.  In July 2014 records, the Veteran reported he only slept 2-4 hours a night and was frequently awakened by memories of an explosion and the loss of two of his friends.  The clinician noted the Veteran's sleep was disruptive due to nightmares.

In this case, it is clear that the Veteran's complaints related to sleep impairment are part and parcel of either his PTSD or his non-service connected opioid abuse, and not a sleep disability that is separate and distinct from one of these disabilities.  Although the Veteran's representative contends in a statement received by VA in July 2015 that there is evidence the Veteran has received treatment for sleep apnea through the VA, VAMC records do not show any treatment for apnea, nor has the Veteran or his representative submitted evidence that the Veteran is being treated for any distinct sleep disorder, such as sleep apnea, where the symptoms are not already encompassed in the Veteran's PTSD, or his opioid dependence.  

The Board acknowledges the Veteran's assertions that he has experienced sleep difficulties.  However, the alleged sleep disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (finding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.) 

In the absence of competent evidence which suggests that the Veteran's sleep difficulty and nightmares constitute a chronic disability separate and distinct from his already service-connected PTSD or his opioid abuse, the Board has no basis on which to consider the Veteran's sleep complaints as more than medical findings or symptoms.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

The Board also does not find the Veteran competent to provide opinions regarding diagnoses and etiology of sleep difficulty as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's complaints of sleep difficulty and nightmares without a separate diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute disabilities for which service connection may be granted.  See Sanchez-Benitez, supra.

In this case, it is clear that the Veteran's complaints related to sleep impairment are part and parcel of his either his opiate abuse or his PTSD and not a sleep disability that is separate and distinct from a service-connected disability.  While the Veteran is welcome to file a claim for increased rating for his PTSD, his symptoms do not merit a separate finding of service connection.  As there is no competent medical evidence of record indicating the presence of a separately diagnosed sleep condition at any time during the appeal period Hickson element (1) has not been met and the claim fails.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for status post aortic valve replacement is reopened.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

Service connection for sleep problems is denied.


REMAND

The Veteran essentially contends that he his heart condition was aggravated by service, as well as his-service connected PTSD, and this headaches are caused by his PTSD as well.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now states that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.

Although the Veteran has admitted multiple times during his treatment that he had rheumatic fever and then a heart condition prior to enlistment in service, his report of medical history only noted rheumatic fever upon entrance into service, and his entrance examination completed by a doctor has the clinical evaluation of his heart as normal, with a notation that he had a normal sinus rhythm.  Therefore, upon remand, the Veteran should be afforded a VA examination to address his heart condition, and whether it pre-existed service and if so, whether it was clear and unmistakably aggravated either by service, or by his service-connected PTSD.  

Next, as the Veteran has not yet been afforded an examination for his claimed headaches, he should receive one, including addressing whether his headaches are caused or aggravated by his PTSD as he contends.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Finally, the issue of TDIU is intertwined with the issues on appeal, especially as the Veteran has submitted multiple statements from private clinicians, including a November 2004 statement from a Dr. T. H.L. that his cardiovascular condition has deteriorated to the point that he is not able to work.  Therefore the Veteran's TDIU claim should be readjudicated after his other service connection claims are readjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310 .

2.  Schedule the Veteran for an appropriate VA examination determine the nature and etiology of his status post aortic valve replacement.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

(i) Please provide an opinion as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that a heart condition pre-existed active service.  A complete rationale for the opinion must be provided.

(ii) If the examiner finds that the Veteran clearly and unmistakably had a pre-existing heart condition, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or by the Veteran's service-connected PTSD or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  A complete rationale for the opinion must be provided.

(iii) If a response to either of the above two questions regarding the heart condition is negative:

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current heart condition is etiologically related to service.
The examiner must also provide an opinion as to it is at least as likely as not (a 50 percent probability or greater) the Veteran's heart condition was either (1) caused by or (2) is aggravated by the Veteran's service-connected PTSD. 

If the examiner determines that the heart condition is aggravated by the PTSD, the examiner should report the baseline level of severity of the heart condition prior to the onset of aggravation.  If some of the increase in severity of the heart condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished. The examiner should provide a complete rationale for any opinion rendered.

3.  Schedule the Veteran for an appropriate VA examination determine the nature and etiology of his headaches.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headaches are etiologically related to service.

The examiner must also provide an opinion as to it is at least as likely as not (a 50 percent probability or greater) the Veteran's headaches are either (1) caused by or (2) are aggravated by the Veteran's service connected PTSD.

If the examiner determines that the headaches are aggravated by the PTSD, the examiner should report the baseline level of severity of the headaches prior to the onset of aggravation.  If some of the increase in severity of the headaches are due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered.

4.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims, including the Veteran's claim for TDIU.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


